PER CURIAM.
In this canse only a question of fact is controverted, which is whether tills appellant was a “laborer” before tbe passage of the acts of 1892 and 1893 relating to the deportation of Chinese persons illegally in this country, within the intent and meaning of those acts. Differing from the conclusion of the district judge, we think it sufficiently proven that he was a resident of the United States before that time and was not then a “laborer.” The order of deportation is reversed, with directions to discharge the respondent, who is the appellant here.